Title: David Hartley to the American Peace Commissioners: Memorial and Proposed Article, [19 May 1783]
From: Hartley, David
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          Formal negotiations between the United States and Great Britain to
            establish a trade agreement and conclude the definitive peace treaty broke down almost
            immediately over the exchange of credentials. When Franklin, Adams, Jay, and Laurens met
            with British representative David Hartley on April 27 and discovered that he had not
            been granted any particular authority, they refused to negotiate formally until he
            received a commission under the Great Seal conferring full powers equivalent to their
            own. Hartley immediately wrote for such a commission, but in the meantime informal
            discussions continued. Hartley gave the American peace commissioners a document that he
            had sent to Franklin a month earlier—his proposed “Supplemental Treaty” regarding the
            opening of trade—and a memorandum explaining it. Two days later, on April 29, the
            Americans presented him with a set of three draft articles, the first of which concerned
            trade, which they asked him to forward to London. Regarding them as largely
            unobjectionable, Hartley forwarded them that same day to Charles James Fox,
            the new British secretary of state for foreign affairs, describing them as having been
            drawn up that morning “between the American Ministers and myself.”
          Fox waited until May 15 to answer. He rejected outright the three draft articles,
            accusing Hartley of either having misunderstood his instructions or deliberately
            ignoring them. The most problematic article was the first one, which would have granted
            American ships full reciprocity in carrying goods into British ports. Hartley’s
            instructions, Fox reminded him, specified that American ships would only be permitted to
            carry American produce. If the American commissioners entertained expectations of full
            reciprocity, it would be “an insuperable Obstacle.” Fox enclosed an Order in Council of
            May 14 which specified that only oil or nonmanufactured goods or merchandise from
            America would be allowed to enter British ports on the same basis as formerly. He also
            enclosed a commission that the king signed on May 14, granting Hartley full powers to
            negotiate, conclude, and sign treaties, conventions, or any other instruments with
            ministers authorized by “our Good Friends the United States of America.” Fox warned him,
            however, that he was not to sign any treaty without the king’s approval, and emphasized
            that the king wanted this business concluded as soon as possible.
          On May 19 Hartley met with the American commissioners at Adams’ residence, where they
            exchanged commissions. Hartley’s was “very magnificent,” according to Adams, having the
            Great Seal affixed to it in a silver box with gold tassels. Hartley expressed regret at
            the Order in Council, which he found unjust. The parties agreed to meet daily at six
            o’clock in the evening at Adams’ lodgings until the work was finished. Their first
            session was held on Wednesday, May 21. On that day, Hartley gave the Americans the
            memorial and proposed article published below.
          The actual papers that Hartley handed to the Americans have been lost, though many
            contemporary copies survive. The variations among them have posed a challenge to the
            present editors. Hartley must not have dated the sheets, as none of the American
            legation copies is dated; they bear notations, however, indicating that Hartley
            delivered them on May 21. Hartley’s own copies, made by his
            secretary as a record of what he sent to Fox, are dated May 19, but those texts are not
            identical to what the Americans received: the memorial differs slightly in its wording
            and the proposed article does not include the preamble. Because Hartley refers to these documents by the
            date of May 19 in his subsequent correspondence with the American commissioners as well
            as with Fox we place them under that date, recognizing that he could have amended them
            at any time before the May 21 meeting. Regardless of when they assumed their final form,
            the texts published below are authoritative versions of what the Americans received,
            being endorsed by John Adams and retained as part of his official record of the
            negotiations. The memorial was copied by Franklin’s secretary Jean L’Air de Lamotte, and
            its notation is in the hand of William Temple Franklin, the official legation secretary.
            The copy of the preamble and proposal was made by William Temple Franklin himself.
          Hartley’s memorial, while ostensibly addressed to the American peace commissioners,
            seems equally designed to placate Fox. The opening section hardly seems necessary for
            the Americans: it recapitulates events they knew well, and quotes back to them a text
            that they themselves had written. The heart of the memorial, in which Hartley explains
            why he is changing the terms of their previous agreement (paragraphs four through six),
            quotes nearly verbatim from Fox’s letter to Hartley of April 10. The British negotiator could no longer be
            accused of ignoring his instructions.
         
          I.
          
            [May 19, 1783]
          
          A Proposition having been offered by the American Ministers for the Consideration of
            his Britannic Majesty’s Ministers, and of the British Nation, for an entire &
            reciprocal Freedom of Intercourse and Commerce between Great Britain and the American
            United States, in the following Words, viz,
          
          “That all Rivers, Harbours, Lakes, Ports & Places belonging to the United States,
            or any of them, shall be open and free to the Merchants and other Subjects of the Crown
            of Great Britain, and their trading Vessels, who shall be received, treated and
            protected, like the Merchants and trading Vessels of the State in which they may be, and
            be liable to no other Charges or Duties.
          “And reciprocally that all Rivers, Harbours, Lakes, Ports and Places under the Dominion
            of his Britannic Majesty, shall be open and free to the Merchant & trading Vessels
            of the said United States, & of each and every of them, who shall be received,
            treated and protected, like the Merchants and trading Vessels of Great Britain & be
            liable to no other Charges and Duties, saving always to the chartered trading Companies
            of Great Britain such exclusive Use and Trade of their respective Ports and
            establishments, as neither the other Subjects of Great Britain, or any of the most
            favored Nation participate in.” It is to be observed that this Proposition implies a
            more ample Participation of British Commerce than the American States possessed even
            under their former Connexion of Dependence upon Great Britain, so as to amount to an
            entire Abolition of the British Act of Navigation, in respect to the thirteen United
            States of America; and altho’ proceeding on their part from the most conciliatory and
            liberal Principles of Amity and Reciprocity, nevertheless it comes from them as newly
            established States, & who in Consequence of their former Condition of Dependence
            have never yet had any established System of national commercial Laws, or of commercial
            Connexions by Treaties with other Nations, free and unembarassed of many weighty
            Considerations, which require the most scrupulous Attention, and Investigation on the
            Part of Great Britain, whose antient System of national and commercial Policy, is thus
            suddenly called upon to take a new Principle for its Foundation, and whose commercial
            Engagements with other ancient States, may be most materially affected thereby. For the
            Purpose therefore of giving sufficient time, for the Consideration and Discussion of so
            important a Proposition, respecting the present established System of the commercial
            Policy and Laws of Great Britain, and their subsisting commercial Engagements with
            foreign Powers, It is proposed that a temporary Intercourse of
            Commerce shall be established between Great Britain and the American States, previously
            to the Conclusion of any final and perpetual Compact. In this intervening Period, as the
            strict Line & Measure of Reciprocity from various Circumstances cannot be absolutely
            and compleatly adhered to, it may be agreed that the Commerce between the two Countries
            shall revive, as nearly as can be upon the same footing and Terms as formerly subsisted
            between them; provided always that no Concession on either Side in the proposed
            temporary Convention, shall be argued hereafter in support of any future Demand or
            Claim. In the mean time the Proposition above stated may be transmitted to London,
            requesting (with his Majesty’s Consent) that it may be laid before Parliament for their
            Consideration.
          It is proposed therefore that the unmanufactured Produce of the United States shd. be
            admitted into Great Britain without any other Duties (those imposed during the War
            excepted) than those to which they were formerly liable. And it is expected in return that the Produce
            and Manufactures of Great Britain shd. be admitted into the United States in like
            Manner. If there shd. appear any Want of reciprocity in this proposal, upon the Grounds
            of asking Admission for British Manufactures into America, while no such Indulgence is
            given to American Manufactures in Great Britain; The Answer is obvious, That the
            Admission of British Manufactures into America is an Object of great Importance and
            equally productive of Advantage to both Countries; while on the other hand, the
            Introduction of American manufactures into Great Britain, can be of no Service to
            either, and may be productive of innumerable Frauds, by enabling Persons so disposed, to
            pass foreign European Goods, either prohibited or liable to great Duties by the British
            Laws, for American Manufactures.
          With regard to the west Indies, there is no Objection to the most free Intercourse
            between them and the United States. The only Restriction proposed to be laid upon that
            Intercourse, is prohibiting American Ships carrying to those
            Colonies any other Merchandize than the Produce of their own Country. The same
            Observation may be made upon this Restriction as upon the former. It is not meant to
            affect the Interest of the United States, but it is highly necessary, least foreign
            Ships shd. make Use of the American Flag to carry on a Trade with the British west
            Indian Islands.
          It is also proposed upon the same Principle to restrain the Ships that may trade to
            great Britain from America, from bringing foreign Merchandize into Great Britain. The
            Necessity of this Restriction is likewise evident, unless Great Britain meant to give up
            her whole Navigation Act. There is no Necessity of any Similar Restrictions on the Part
            of the American States, those States not having as yet any Acts of Navigation.—
         
          Notations by William Temple Franklin:
            Mr. Hartley’s Observations & Propositions, left with the American Ministers the 21
            May 1783. / Mr. Hartley’s, Observations, & Propositions 21. May 1783.
         
          II.
          Preamble to the following Agreement as proposed by Mr.
              Hartley
          Whereas it is highly necessary that an Intercourse of Trade &
            Commerce should be open’d between the People & Territories belonging to the Crown of
            Great Britain and the People & Territories of the United States of America: And
            whereas it is highly expedient that the Intercourse between Great Britain and the said
            United States should be established on the most enlarged Principles of reciprocal
            Benefit to both Countries; but from the Distance between Great Britain & America, it
            must be a considerable time before any Convention or Treaty for establishing and
            regulating the Trade and Intercourse between Great Britain and the said United States of
            America, upon a permanent Foundation can be concluded: Now for the purpose of making a
            temporary Regulation of the Commerce and Intercourse between Great Britain and the said
            United States of America—It &ca.
          
          Mr. Hartley’s proposed Agreement.
          It is agreed that all the Citizens of the United States of America, shall be permitted
            to import into, and export from any Part of his Britannic Majesty’s Dominions, in
            American Ships, any Goods, Wares & Merchandize, which have been so imported or
            exported by the Inhabitants of the British American Colonies, before the Commencement of
            the War, upon Payment of the same Duties & Charges, as the like sort of Goods or
            Merchandize are now or may be subject & liable to, if imported by British Subjects,
            in British Ships from any British Island or Plantation in America: And that all the
            Subjects of his Britannic Majesty shall be permitted to import and to export from any
            Part of the Territories of the thirteen United States of America, in British Ships, any
            Goods, Wares & Merchandize, which might have been so imported or exported by the
            Subjects of his Britannic Majesty, before the Commencement of the War upon Payment of
            the same Duties & Charges, as the like sort of Goods, Wares & Merchandize are
            now, or may be subject and liable to, if imported in American Ships, by any of the
            Citizens of the United States of America.
          This Agreement to continue in force until [blank] Provided
            always that nothing contained in this Agreement, shall at any time hereafter, be argued
            on either side, in support of any future Demand or Claim.—
         
          Notations: [by
              John Adams] Mr Hartleys Proposition of 21 May 1783 / [by
              William Temple Franklin] Mr. Hartley’s proposed Agreement—deliver’d in the 21st.
            May 1783. for the Consideration of the American Ministers.—
        